Filed 9/18/15 P. v. Logero CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C077426

                   Plaintiff and Respondent,                                     (Super. Ct. No. 14F01393)

         v.

JAMES BYRON LOGERO,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436. Having
reviewed the record as required by Wende, we affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)
         In February 2014, defendant James Byron Logero possessed 55 grams of
methamphetamine, a digital scale, razor blades, and over $1,000 in cash. A complaint
charged defendant with possession of methamphetamine for sale (Health & Saf. Code,
§ 11378) and corporal injury resulting in a traumatic condition upon a cohabitant. (Pen.



                                                             1
Code, § 273.5, subd. (a).)1 Defendant pleaded no contest to unlawful possession of
methamphetamine and the remaining charge was dismissed. Pursuant to the plea
agreement, the trial court suspended imposition of sentence and placed defendant on five
years’ probation.
       The trial court imposed a $300 restitution fund fine (§ 1202.4, subd. (b)) and a
matching probation revocation fine (§ 1202.44), stayed pending successful completion of
probation. As a term of his probation, the trial court ordered defendant to serve 180 days
in county jail, with credit served for one day. The trial court ordered defendant to
participate in drug rehabilitation. The trial court also ordered defendant to pay a
mandatory laboratory fee of $50, plus $130 in penalties and assessments, a $150 drug
program fee, plus $460 in penalties and assessments, a $25 urinalysis testing fee, a $46
monthly probation supervision fee, a $40 court security fee, and a $30 court facility fee.
The trial court granted defendant’s request for certificate of probable cause.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief setting forth the facts of the case and, pursuant to Wende, supra, 25 Cal.3d 436,
requesting the court to review the record and determine whether there are any arguable
issues on appeal. Defendant was advised by counsel of the right to file a supplemental
brief within 30 days of the date of filing of the opening brief. We have undertaken an
examination of the entire record pursuant to Wende, and we find no arguable error that
would result in a disposition more favorable to defendant.




1 Undesignated statutory references are to the Penal Code in effect at the time of the
charged offenses.

                                             2
                                  DISPOSITION
     The judgment is affirmed.



                                                MURRAY   , J.



We concur:



     BLEASE             , Acting P. J.



     NICHOLSON          , J.




                                         3